Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (“Agreement”) is entered into
as of the 11 day of June, 2010, by and among MICHAEL G. STEWART (the
“Executive”) and MEDICAL PROPERTIES TRUST, INC., a Maryland real estate
investment trust (the “REIT”), and MPT OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Operating Partnership”) (the REIT and the Operating
Partnership being herein referred to, together, as the “Company”)(collectively,
the “Parties”).
RECITALS:
     WHEREAS, the Executive has been employed by the Company as an Executive
Vice-President, General Counsel and Secretary pursuant to that certain
Employment Agreement dated April 28, 2005, as amended by that First Amendment to
Employment Agreement dated September 29, 2006; that Second Amendment to
Employment Agreement dated January 1, 2008; and that Third Amendment to
Employment Agreement dated January 1, 2009 (together, the “Employment
Agreement”); and
     WHEREAS, the Company and the Executive have agreed to terminate the
Executive’s employment by the Company and its affiliates effective June 15, 2010
(the “Effective Date”).
     NOW THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree and promise
as follows:
1. TERMINATION AND RESIGNATION. As of the Effective Date, the employment of the
Executive by the Company is hereby terminated. Also effective as of the
Effective Date, the Executive hereby resigns from the offices of Executive
Vice-President, General Counsel and Secretary of the Company and from any other
office or position of the Company or any affiliate of the Company that he may
hold. On or before the Effective Date, the Executive shall also execute all
necessary documentation to effect his resignation as co-trustee of the Company’s
401(k) plan.
2. SEVERANCE PAYMENT. Subject to the Executive abiding by the terms of this
Agreement, and in consideration of the Executive’s release of claims and the
Executive’s other covenants and agreements contained herein, the Company shall
pay to the Executive an amount equal to One Million Nine Hundred Nine Thousand
Six Hundred Seven and No/100 Dollars ($1,909,607.00) (the “Severance Payment”)
payable in a lump sum on December 16, 2010. The Company shall be entitled to
deduct from the Severance Payment any sums required by federal, state or local
tax law to be withheld with respect to the Severance Payment.
3. RESTRICTED STOCK; NO OTHER BENEFITS. Subject to the Executive abiding by the
terms of this Agreement, and in consideration of the Executive’s release of
claims and the

 



--------------------------------------------------------------------------------



 



Executive’s other covenants and agreements contained herein, the Parties
acknowledge and agree that: (a) the Executive has been awarded certain
restricted common stock of the Company that will not have yet vested as of the
Effective Date (the “Restricted Stock”); (b) the Restricted Stock shall be
governed by the terms and conditions of the Restricted Stock Agreements
identified on Schedule I attached hereto; (c) all unvested shares of Restricted
Stock shall vest in accordance with the vesting schedules set forth on
Schedule II attached hereto; and (d) the vesting and payment of dividends with
respect to such Restricted Stock are subject to federal, state and local tax
withholding requirements. In order to meet the Company’s withholding obligations
with respect to the Restricted Stock under federal, state and local tax law, the
Company shall be entitled to elect, in its sole discretion, either to
(i) require payment or reimbursement in cash by the Executive for the sums
required to be so withheld, (ii) deduct from any cash amounts payable to
Executive for the sums required to be withheld; or (iii) with respect to the
vesting of Restricted Stock, permit the Executive to elect, by providing the
Company with notice prior to the vesting date, to have the Company withhold
shares of common stock otherwise issuable upon the vesting of Restricted Stock
having a Fair Market Value (as such term is defined in the Company’s Second
Amended and Restated 2004 Equity Incentive Plan) equal to the sums required to
be withheld; provided, however, that any shares of common stock withheld shall
be no greater than an amount that does not exceed the Executive’s minimum
applicable withholding tax rate for federal, state and local tax liabilities.
Except as set forth in this Agreement, and with respect to any benefits or
rights under any of the Company’s “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Executive acknowledges and agrees that he is not entitled to
receive any other compensation or benefits of any sort from the Company or any
of its plans, direct or indirect subsidiaries, or other entities controlled by
the Company, including, without limitation, salary, vacation, bonuses, annual
incentives, stock options, short-term or long-term disability benefits.
4. INDEMNIFICATION. The Executive shall be indemnified to the fullest extent
required or permitted by the Maryland General Corporation Law (“MGCL”) from and
against any claim or liability to which the Executive may be subject by reason
of his former status as an officer of the Company, as provided in the Medical
Properties Trust, Inc. Second Amended and Restated Bylaws and the Medical
Properties Trust, Inc. Second Articles of Amendment and Restatement (the
“Charter”). In addition, the Executive’s personal liability for monetary damages
shall be limited to the fullest extent permitted under the MGCL, as provided in
the Charter.
5. GENERAL RELEASE. The Executive intends to release and discharge the Company
from any and all claims he has or may have against the Company, and that such
releases and discharges extend to the Company and to the Released Parties, as
defined below. Therefore, the Executive agrees:
     (a) For purposes of this Agreement, the “Released Parties” are the Company
and all related and affiliated entities of the Company (including corporations,
limited liability companies, partnerships, and joint ventures), as well as each
of their respective predecessors and successors, and past, present and future
employees, officers, directors, stockholders, owners, partners, members,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
and plans (and the trustees, administrators, fiduciaries, and insurers of such
programs

2



--------------------------------------------------------------------------------



 



and/or plans), and any other persons acting by, through, under, or in concert
with any of the foregoing identified Released Parties.
     (b) Except as otherwise provided in this Agreement and except for any claim
relating to the breach by the Company of any of the terms of this Agreement,
including without limitation, the provisions of Sections 6(c) and 6(e), the
Executive hereby voluntarily releases all claims, promises, causes of action, or
similar rights of any type, whether known or unknown, unforeseen, unanticipated,
unsuspected or latent he has or may have against the Released Parties (the
“Claims”).
     (c) The foregoing release specifically extends to, without limitation,
claims or causes of action for wrongful termination, failure by the Company to
provide notice of termination pursuant to the Employment Agreement, impairment
of ability to compete in the open labor market, breach of an express or implied
contract, breach of any collective bargaining agreement, breach of the covenant
of good faith and fair dealing, breach of fiduciary duty, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability and loss of future earnings. The Executive understands that the
Claims he is releasing might arise under different laws and statutes, such as,
but not limited to, the following: the Securities Act of 1933, the Securities
Exchange Act of 1934, any federal or state corporation or securities laws, the
National Labor Relations Act, as amended, the Labor-Management Relations Act, as
amended, the Americans with Disabilities Act (prohibiting discrimination in
employment on account of disability), Title VII of the Civil Rights Act of 1964
(prohibiting discrimination in employment on account of race, sex, color,
religion, or national origin), 42 U.S.C. § 1981 (prohibiting certain types of
discrimination in employment), the Sarbanes-Oxley Act of 2002 (which prohibits
retaliation against employees who participate in any investigation or proceeding
relative to an alleged violation of mail, wire, bank or securities fraud), the
Workers’ Adjustment & Retraining Notification Act (which requires that advance
notice be given of certain work force reductions), the Fair Labor Standards Act,
as amended (“FLSA”), the Employee Retirement Income Security Act of 1974 (which,
among other things, protects employees benefits), the Age Discrimination in
Employment Act (“ADEA”) and the Alabama Age Discrimination in Employment Act
(“AADEA”) (prohibiting discrimination in employment on account of age), and
Section 25-5-11.1 of the Alabama Code.
     (d) The Executive understands that the Executive is releasing claims of
which the Executive may not be aware. It is further understood and agreed that
the Executive is waiving all his rights under any statute or common law
principle which otherwise limit application of a general release to claims which
the Executive does not know or suspect to exist in his favor at the time of
signing the release which, if known by him, would have materially affected his
settlement with the applicable Released Party.
     (e) Neither the Executive, nor his heirs, successors, agents,
representatives or attorneys has filed or caused to be filed any lawsuit,
complaint, or charge with respect to any Claim that the Executive is releasing
in this Agreement. Except as prohibited by law or public policy, the Executive
promises never (i) to file or prosecute a lawsuit or complaint based on the
Claims released by him in this Agreement, or (ii) to seek any damages, remedies,
or other relief for him by filing or prosecuting a claim or charge with any
administrative, judicial, or other governmental body, or in any arbitration
proceeding with respect to any claim released by the

3



--------------------------------------------------------------------------------



 



Executive in this Agreement. The Executive promises to request any governmental
body or arbitration tribunal assuming jurisdiction of any such lawsuit,
complaint, or charge to withdraw from the matter or dismiss the matter against
any and all Released Parties with prejudice against it. The Executive has not
assigned or transferred any claim that he is releasing, nor has the Executive
purported to do so. This provision shall not apply to any non-waiveable charges
or claims brought before any governmental agency. Particularly, this provision
and the release contained in this Agreement do not apply to charges filed with
the Equal Employment Opportunity Commission, to the extent, if any, that this
provision and the release are prohibited by applicable law. With respect to any
such non-waiveable claims or charges of discrimination, however the Executive
agrees to waive his right (if any) to any monetary or other recovery.
     (f) The Executive acknowledges: (a) that the Executive has hereby been
advised in writing to consult with an attorney before signing this Agreement and
agreeing to the foregoing release, and (b) that the Executive has had at least
twenty-one (21) days after receipt of this Agreement containing the foregoing
release to consider whether to accept or reject the same. The Executive
understands that the Executive may sign this Agreement prior to the end of such
twenty-one (21) day period, but is not required to do so. In addition, under
ADEA, the Executive has seven (7) days after the Executive signs this Agreement
to revoke the release provisions contained herein by providing written notice to
the Company, in which case the Severance Payment shall be forfeited. Such
revocation must be in writing and delivered either by hand or mailed and
postmarked within the seven (7) day period. If sent by mail, it is requested
that it be sent by certified mail, return receipt.
     (g) The Executive agrees and acknowledges that he has received or will
receive from the Company valuable consideration, including the Severance
Payment, for the promises and agreements contained in this Agreement,
specifically the release contained in this Section 5 and the covenants contained
in Sections 6, 7 and 8 of this Agreement. The Executive further acknowledges and
agrees that the Executive has been paid any and all sums to which the Executive
is or would be entitled as a result of the Executive’s employment with the
Company or the termination of that employment, including all amounts of salary,
commissions, bonuses, and benefits, and that the Executive is not entitled to
any additional accrued vacation pay, sick pay, bonus or commission pay or other
benefits subsequent to the Effective Date, other than the Severance Payment and
the receipt of certain Restricted Stock as described in Section 3 of this
Agreement. The Executive acknowledges that he has received all of the leave from
work for family and/or personal medical reasons and/or other benefits to which
he believes he is entitled under the Company’s policy and the Family and Medical
Leave Act of 1993 (“FMLA”), as amended. The Executive has no pending request for
FMLA leave with the Company; nor has the Company mistreated the Executive in any
way on account of any illness or injury to the Executive or any member of the
Executive’s family. The Executive further acknowledges that he has received all
of the monetary compensation, including hourly wage, salary and/or overtime
compensation, to which he believes he is entitled under the FLSA.
6. CONFIDENTIALITY; NON-DISPARAGEMENT.
     (a) The Executive recognizes and acknowledges that certain assets of the
Company constitute Confidential Information. The term “Confidential Information”
as used in this Agreement shall mean all information which is known only to the
Executive or the Company,

4



--------------------------------------------------------------------------------



 



other employees of the Company, or others in a confidential relationship with
the Company, and relating to the Company’s business including, without
limitation, information regarding clients, customers, pricing policies, methods
of operation, proprietary the Company programs, sales products, profits, costs,
markets, key personnel, formulae, product applications, technical processes, and
trade secrets, as such information may exist from time to time, which the
Executive acquired or obtained by virtue of work performed for the Company, or
which the Executive may acquire or may have acquired knowledge of during the
performance of said work. The Executive shall not, for a period of three
(3) years following the Effective Date, disclose all or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required by law, unless and until such Confidential Information
becomes publicly available other than as a consequence of the breach by the
Executive of his confidentiality obligations hereunder by law or in any judicial
or administrative proceeding (in which case, the Executive shall promptly
provide the Company with written notice). Within three (3) days of the Effective
Date, the Executive shall deliver to the Company all documents and data
pertaining to the Confidential Information and shall not retain any documents or
data of any kind or any reproductions (in whole or in part) or extracts of any
items relating to the Confidential Information.
     (b) In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (i) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement, (ii) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement, and
(iii) assist the Company in seeking a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained
or that the Company waives compliance with the provisions hereof the Executive
shall not be liable for such disclosure unless disclosure to any such tribunal
was caused by or resulted from a previous disclosure by the Executive not
permitted by this Agreement.
     (c) The Parties agree that their professional and personal reputations are
important and should not be impaired by either Party after this Agreement is
executed. The Executive therefore agrees to not make any oral or written
communication to any person or entity which disparages, or has the effect of
damaging the reputation of, or otherwise working in any way to the detriment of,
the Company, its officers, shareholders, directors, or management. The Company
agrees that it will likewise not make any oral or written communication to any
person or entity which disparages, or has the effect of damaging the reputation
of, or otherwise working in any way to the detriment of the Executive’s
professional or personal reputation. The Executive further agrees not to use the
Company or any of its affiliates, or any current or former officer, director or
employee of the Company or any of its affiliates, as the subject of any
published or to be published written work, including, without limitation, any
published or to be published work of fiction.
     (d) Nothing in this Section 6 shall prevent either Party from giving
truthful testimony or information to law enforcement entities, administrative
agencies or courts or in any other legal proceedings as required by law,
including, but not limited to, assisting in an investigation or proceeding
brought by any governmental or regulatory body or official related to alleged

5



--------------------------------------------------------------------------------



 



violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission, or in asserting, enforcing, prosecuting or
defending any rights or claims of the Company or the Executive under this
Agreement or otherwise.
     (e) The Parties agree that they will keep any information regarding any of
the negotiations preceding or following this Agreement confidential, and will
not disclose any such information to any third party, except (i) with the prior
written consent of the other Party; (ii) pursuant to an order or direction of
court or agency or other governmental body having jurisdiction to issue such
order; (iii) to tax advisors or accounting professionals themselves bound by
ethical restraints of confidentiality; (iv) to counsel for the disclosing Party,
or (v) as may be necessary for the Parties to establish or enforce rights under
this agreement.
7. NON-COMPETITION AND NONSOLICITATION.
     (a) For a period of eighteen (18) calendar months following the Effective
Date (the “Non-Compete Period”), the Executive shall not, directly or
indirectly, either as a principal, agent, employee, employer, stockholder,
partner or in any other capacity whatsoever: (i) engage or assist others
engaged, in whole or in part, in any business which is engaged in a business or
enterprise involving the ownership, leasing or management of healthcare real
estate (it being understood that engaging in the activity of operating a
healthcare operating company which owns its own healthcare real estate is not so
prohibited), or (ii) without the prior consent of the board of directors of the
REIT, solicit the employment of, or assist others in soliciting the employment
of, any individual employed by the Company (other than the Executive’s personal
assistant or the Executive’s secretary) at any time while the Executive was also
so employed.
     (b) Nothing in this Section 7 shall prohibit the Executive from making any
passive investment in a public company, where he is the owner of five percent
(5%) or less of the issued and outstanding voting securities of any entity,
provided such ownership does not result in his being obligated or required to
devote any managerial efforts.
     (c) The Executive agrees that the restraints imposed upon him pursuant to
this Section 7 are necessary for the reasonable and proper protection of the
Company and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The Parties further agree that, in the event that any provision
of this Section 7 shall be determined by any court of competent jurisdiction to
be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, such provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.
     (d) The Non-Compete Period shall automatically be tolled and suspended for
the duration of any time that the Executive is in violation of any provision of
this Agreement, and the entire time of such tolling and suspension shall be
added to, and shall extend the duration of, the Non-Compete Period.
8. COOPERATION BY EXECUTIVE. The Executive hereby agrees that for a period of
twelve (12) months following the Effective Date, he shall cooperate with the
Company’s reasonable requests relating to matters that pertain to the
Executive’s employment by the

6



--------------------------------------------------------------------------------



 



Company, including, without limitation, providing information or limited
consultation as to such matters, participating in legal proceedings,
investigations or audits on behalf of the Company, or otherwise making himself
reasonably available to the Company for other related purposes. Any such
cooperation shall be performed at scheduled times taking into consideration the
Executive’s other commitments, and the Executive shall be compensated at a
reasonable hourly or per diem rate to be agreed upon by the Parties to the
extent such cooperation is required on more than an occasional and limited
basis. The Executive shall not be required to perform such cooperation to the
extent it conflicts with any requirements of exclusivity of services for another
employer or otherwise, nor in any manner that in the good faith belief of the
Executive would conflict with his rights under or ability to enforce this
Agreement.
9. NON-ADMISSION OF LIABILITY. Nothing in this Agreement shall be construed as
an admission of liability by any stockholder, partner or member of the Company
or any of the Released Parties; rather, the Executive, the Company and the
Released Parties are resolving all matters arising out of their
employer-employee relationship and all other relationships between them, as to
which the Released Parties each deny any liability.
10. NECESSARY ACTIONS. The Parties will take or cause to be taken such actions
as are necessary to authorize, approve and take and/or carry out the actions
contemplated by this Agreement.
11. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective heirs, administrators,
representatives, executors, attorneys, successors and assigns.
12. SEVERABILITY. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that some provisions may fail for technical reasons. Accordingly, it
is hereby agreed and declared that if any of such provisions shall, either by
itself or themselves or taken with others, be adjudged to be invalid as
exceeding what is reasonable in all circumstances for the protection of the
interests of the Company, but would be valid if any particular restrictions or
provisions were deleted or restricted or limited in a particular manner, then
said provisions shall apply with any such deletions, restrictions, limitations,
reductions, curtailments, or modifications as may be necessary to make them
valid and effective, and the remaining provisions shall be unaffected thereby,
so long as both Parties obtain the essential benefits of this Agreement
notwithstanding such deletions, restrictions, limitations, reductions,
curtailments, or modifications.
13. ENTIRE AGREEMENT; MODIFICATION. Except as set out herein, this Agreement
constitutes the entire understanding among the Parties with respect to the
matters set forth herein. This Agreement supersedes all prior written and/or
oral and all contemporaneous oral agreements, understandings and negotiations
regarding the subject matter hereof, including without limitation, the
Employment Agreement and any indemnification agreement.
14. INTERPRETATION; GOVERNING LAW. This Agreement shall be construed as a whole
according to its fair meaning and shall not be construed strictly for or against
either Party. Any uncertainty or ambiguity shall not be construed against the
drafter. Captions are intended solely for convenience of reference and shall not
be used in the interpretation of this Agreement.

7



--------------------------------------------------------------------------------



 



This Agreement shall be governed by and construed and enforced pursuant to the
laws of the State of Alabama applicable to contracts made and entirely to be
performed therein without regard to rules relating to conflicts of law.
15. VOLUNTARY AGREEMENT; NO INDUCEMENTS. Each of the Parties to this Agreement
acknowledges and represents that he or it has had the benefit of review by legal
counsel and tax advisors and has fully and carefully read this Agreement prior
to signing it and is signing and entering into this Agreement as a free and
voluntary act without duress or undue pressure or influence of any kind or
nature whatsoever and has not relied on any promises, representations or
warranties regarding the subject matter hereof other than as set forth in this
Agreement.
16. NOTICES. Any notice or other communications required or permitted to be
given hereunder shall be in writing and shall be sufficiently given if delivered
in person or transmitted by facsimile or similar means of recorded electronic
communication to the relevant Party as follows:

         
 
  (a) Executive:    
 
      Michael G. Stewart
 
      To the address on file with the Company
 
  (b) Company:    
 
      Medical Properties Trust, Inc.
 
      1000 Urban Center Drive, Suite 501
 
      Birmingham, Alabama 35242
 
      Facsimile: (205) 969-3756

Any such notice or other communication shall be deemed to have been given and
received on the day on which it is delivered or faxed (or, if day is not a
business day or if the notice or other communication is not faxed during
business hours, at the place of receipt, on the next following business day.)
Any Party may change its address for the purposes of this Section by giving
notice to the other Parties in accordance with the foregoing. Executive shall
promptly inform the Company of any change in his address by giving notice in the
manner provided in this Section 16.
[Signatures are on the next page.]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have set their hand as of the date first written
above.

            EXECUTIVE:
            MICHAEL G. STEWART              COMPANY:


MEDICAL PROPERTIES TRUST, INC.
      By:           Name:           Its:          MPT OPERATING PARTNERSHIP,
L.P.
      By:           Name:           Its:     

9



--------------------------------------------------------------------------------



 



         

Schedule I
Restricted Stock
The Executive was awarded Restricted Stock pursuant to the following Restricted
Stock Agreements:

  •   That certain Award Agreement for Restricted Stock dated May 24, 2006, as
amended.     •   That certain Award Agreement for Restricted Stock dated
March 8, 2007, as amended.     •   That certain Award Agreement for Restricted
Stock dated August 7, 2007, as amended.     •   That certain Award Agreement for
Restricted Stock dated February 14, 2008, as amended.     •   That certain Award
Agreement for Restricted Stock dated January 2, 2009, as amended.     •   That
certain Award Agreement for Restricted Stock dated January 6, 2010, as amended.

10



--------------------------------------------------------------------------------



 



Schedule II
Vesting of Restricted Stock

  •   With respect to that certain Award Agreement for Restricted Stock dated
May 24, 2006, as amended, 750 of the unvested shares subject to this Award
Agreement, which vest based upon the passage of time, shall fully vest as of the
Effective Date; 9,375 of the unvested shares subject to this Award Agreement
shall fully vest based upon the performance criteria and other terms set forth
therein; provided, however that Executive’s employment status shall be
disregarded in determining whether vesting or forfeiture has occurred.     •  
With respect to that certain Award Agreement for Restricted Stock dated March 8,
2007, as amended, 5,000 of the unvested shares subject to this Award Agreement,
which vest based upon the passage of time, shall fully vest as of the Effective
Date.     •   With respect to that certain Award Agreement for Restricted Stock
dated August 7, 2007, as amended, 20,000 of the unvested shares subject to this
Award Agreement, which vest based upon the passage of time, shall fully vest as
of the Effective Date; 98,571 of the unvested shares subject to this Award
Agreement shall vest based upon the performance criteria and other terms set
forth therein; provided, however that Executive’s employment status shall be
disregarded in determining whether vesting or forfeiture has occurred.     •  
With respect to that certain Award Agreement for Restricted Stock dated February
14, 2008, as amended, 25,062 of the unvested shares subject to this Award
Agreement, which vest based upon the passage of time, shall fully vest as of the
Effective Date.     •   With respect to that certain Award Agreement for
Restricted Stock dated January 2, 2009, as amended, 14,836 of the unvested
shares subject to this Award Agreement, which vest based upon the passage of
time, shall fully vest as of the Effective Date.     •   With respect to that
certain Award Agreement for Restricted Stock dated January 6, 2010, as amended,
3,371 of the unvested shares subject to this Award Agreement, which vest based
upon the passage of time, shall fully vest as of the Effective Date; 3,677 of
the unvested shares subject to this Award Agreement shall vest based upon the
performance criteria and other terms set forth therein; provided, however that
Executive’s employment status shall be disregarded in determining whether
vesting or forfeiture has occurred.

11